Europeana - the next steps (short presentation)
The next item is the short presentation of the report by Helga Trüpel, on behalf of the Committee on Culture and Education, on Europeana - the next steps -.
Mr President, Commissioner Kroes, Europeana is to be the major digital cultural project of the European Union. What does Europeana mean? It is a digital library, a digital museum and a digital archive for our European cultural heritage. The intention is to provide access for all citizens to this digital resource, not only within the European Union, but throughout the world. The Europeana project was started in November 2008 and 1 000 cultural institutions contributed to its establishment. It has 150 partner organisations. So far, around 6 million works from our European cultural heritage have been digitised. By June 2010, there are expected to be 10 million digitised works and by 2015, the figure is expected to reach 15 million.
As you can see, this is a very ambitious undertaking, and it is very important for the European Union. Up to now, it has been funded by the eContentplus programme and by the Member States. However, so far, the rate of digitisation has varied considerably between the Member States. France is leading the way with over 40%, Germany is at around 16%, but many other Member States are much further behind, and this, remember, is supposed to be our joint flagship of European digital cultural policy.
It is particularly important that we understand that there is a public cultural institution, and this is intended, for understandable reasons, to provide strong competition for the Google Book Search legal case settlement, because we do not want our European heritage simply to be entrusted to a monopoly. We want a public resource, in the best European sense, for our European cultural heritage. We also want to retain public influence, because that means that European citizens can also have genuine political influence.
There is no problem in respect of works that are no longer subject to copyright or that are in the public domain. It is much more complicated when it comes to orphan works, in other words, works that have not been released from copyright, but for which it is very difficult to trace the rightful holders. It is another matter again when it comes to works protected by copyright. If Europeana is to one day also hold works protected by copyright, there will need to be a payment for private downloads, because otherwise, we will destroy our cultural added value on the cultural markets.
Therefore, what I want to achieve from a political point of view is, on the one hand, quick and effective digitisation while, at the same time, retaining copyright, because that is the only way that we will be able to maintain the cultural diversity of the European Union. Thus, we need consensual solutions for orphan works and a very thorough search to find out who the rightful copyright holders are. From a political perspective, the absolutely key issue for me when we now discuss the post-Lisbon strategy, the EU 2020 strategy, and when it comes to modernising our economy, developing the digital society, the knowledge-based society and cultural diversity, is that Europeana must also be partly financed from this EU 2020 programme, with the involvement of the Member States, of course. It must be a joint European project. We therefore also need a 'join Europeana' campaign to hopefully find additional private sponsors. We must make it clear, however, that we need to raise awareness among our citizens and, above all, among young people, that this resource exists. Many people still do not know about this. That is the huge task that we now have to face together.
(PL) Mr President, Europeana is an undertaking of crucial importance, which can make the cultural heritage of Europe available to the whole world. As we all know, it is not only a library, for it is also a virtual museum and archive. I wish that each one of us in this Chamber could say that the works of great national creators, such as in my case Chopin, Marie Curie née Skłodowska or Słowacki, could be available on the Internet. I would like to mention three key factors. Firstly, in the case of Europeana, we cannot allow a reduction in quality. This is something about which we should be careful during this project. Secondly, it requires a solution to the matter of copyright in the case of orphan and out-of-print works. Thirdly, I have a huge request to Mrs Kroes to speed up digitisation in Member States, if we want to be proud of this great flagship project in the future.
I would like to thank Mrs Trüpel for an excellent report.
(RO) As rapporteur for the opinion of the Committee on Industry, Research and Energy on the report 'Europeana - the next steps', I welcome the fact that this report has been finalised and I hope that its recommendations will be adopted by the Commission. During the debates on this topic so far, a whole range of subjects have been discussed, such as IT structure, management of the Europeana site, free access to library information, the need to standardise the digitisation process and the problem of media coverage for the website. Some of these subjects feature in the report. This fills me with the hope that we have managed to achieve an exhaustive report.
However, I hope that the debate will continue in the future on certain aspects, such as managing the site, funding methods and, above all, organising the site in the form of a single database and not a portal. I hope that the recommendations specified by the European Parliament, along with the Commission's reflections on the issues mentioned above, will be turned into a successful project. Europeana can become a successful project for the European Union as long as it is built on the EU's values and ideals and provides the focal point for European cultural information.
(FI) Mr President, to begin with, I would like to thank Mrs Trüpel for this excellent report. I have known her well from the committee for five years now, and I know that whatever she does, she does with true care and professionalism, and this is one good indication of that.
This is another kind of project that we need in Europe, because the European Union is regarded as a community of values, but it is also a strong cultural community. We have 27 different Member States which have an extremely rich and varied culture.
If, at a time when information highways are increasing in number, we can make information more easily available to people, then this is the kind of European richness which is worth investing in and seeking resources for. In this way, all the small countries will also have the opportunity to promote their own unique and special cultures. Once broadband is extended everywhere through the work of the Commission and the Member States, the principle of equality will be realised in the supply of cultural services, in electronic libraries, museums and archives.
(PL) My political group, and I personally, are not specially in favour of extensive programmes and institutions or of creating entities which go beyond what is needed. However, Europeana is not such an entity. It is, in fact, something very important, especially because we live in times of a visual, and not a written, culture. This means, as Neil Postman has shown in his superb book Amusing Ourselves to Death, that the visual culture is devaluing public debate and making us poorer citizens. This means, in turn, that if a project has a chance of improving the habit of reading, it has a chance of improving the mind of the citizen, and in this way, the European Union would contribute to a strengthening of the quality of the education of its citizens and the way they function, and this would mean that in the Member States, those citizens would be more active and wiser and would be better citizens.
(EL) Mr President, ladies and gentlemen, we are debating an initiative which may prove to be a real treasure for the Union and I should like at this point to thank the rapporteur, Mrs Trüpel, once again for the exceptional report which she has submitted.
We are referring to an electronic cultural depository of the European States which will allow access to primary cultural information, and I should like to emphasise at this point that the success of Europeana will depend on the format which we ultimately decide to give it, by which I mean that we do not want a Europeana which is a copy of electronic platforms that already exist, such as Google or Wikipedia.
We want a serious and reliable source, the information in which is of scientific importance and value, a source in which intellectual property rights are protected and the seriousness of the content of which is safeguarded. I think this is guaranteed with the amendments tabled and the debate on the subject that we held in the Committee on Culture and Education. Of course, what it cannot ultimately safeguard is the interest on the part of the Member States in making use of this tool to promote their culture.
This is where we all need to develop our role, to explain how important this project is to our national governments and the citizens of the Member States, so that this project has an impact and we can all make use of it in the best possible way in the medium term.
(DE) Mr President, ladies and gentlemen, first of all, I would once again like to offer my sincere thanks to Mrs Trüpel for the truly excellent report that we are debating today.
I believe that it is a splendid project that will be making Europe's diverse cultural heritage available to the people of Europe and throughout the world in a digital online library. However, it still requires further joint efforts on our part to actually make this project a success. A significant prerequisite for this is, in the view of my group, the free - and that means also, as far as possible, cost-free - access to our cultural heritage via Europeana.
In the joint discussions, we have reached a good compromise, which protects the interests of authors of protected works on the one hand while, at the same time, providing the necessary free accessibility, and I would very much like the Commission to also take account of and adopt these proposals in future.
Another prerequisite is that the Member States become increasingly aware of their responsibility. For my own country, this means that it is not acceptable for Goethe to be available in Polish and French, but not in the original German. In this regard, we must all jointly call on the Member States more strongly to once again provide the appropriate financial resources to make Europeana a real success on this level as well.
(RO) Bearing in mind the benefits offered to the European Union's citizens through having access to Europeana, I believe that existing digital content must be made available in all the European Union's official languages. I also think that it is of paramount importance to offer people with disabilities access to Europeana's digital content. With this in mind, not only is a suitable format required, but also access which is adapted to their needs.
We recommend that the European Commission ask digital content providers to certify the security of the websites linked to Europeana. Last but not least, I believe that it is important to provide a sustainable system with regard to funding and developing the Europeana project. Commissioner, please also say a few words to us about the revision of the directive on the harmonisation of certain aspects of copyright and related rights in the information society.
Vice-President of the Commission. - Mr President, honourable Members, and, of course, especially Mrs Trüpel, we are absolutely fascinated by your report. We welcome it. I think that indeed 'Europeana - the next steps' is just a start of a very challenging adventure and it shows, by the way, the strong political support for the further development of Europeana as a common access point to Europe's rich and diverse cultural heritage in the digital age.
So I would like to thank Mrs Trüpel, the rapporteur, for the work she has done and also give her my compliments for the branding, since the branding itself is already unique: 'Europeana' - you do not need to explain what it is all about.
The Commission can also support the alternative motion for a resolution, which has the agreement of the main political groups in Parliament, I have been informed.
It is an ambitious project and again, I repeat, it is the start. It aims to make digitised books, newspapers, maps, museum objects, audiovisual material and sound archives from across Europe available on the Internet. That is essential to ensure access to culture in the digital age. It is not only what Mr Migalski said: something that makes us better citizens. Well, let us wait and find out, but, anyhow, it gives an opportunity to be more happy, for enjoying culture is, in most cases, enjoying happiness, so to speak.
It is Parliament's report that rightly underlines that there is also an economic component. The digitisation and the online accessibility of our cultural heritage will benefit different sectors of activity: think of education, research, tourism and the media.
The Europeana site is the result of an unprecedented collaboration between European libraries, archives and museums. At present, as was rightly mentioned by Mrs Trüpel, it gives direct access to 7 million digitised objects. Again, this is just a start and let us go for it. More can be done and more needs to be done. The Parliament report highlights different areas for Europeana and for the related policies where progress must be made in the coming years.
The development of the site depends, in the first place, on the input from Member States who should do more to digitise their cultural heritage and to make all digitised objects available through Europeana. I am glad that Parliament joins the Commission in asking Member States to make fast progress in doing so. The sooner the better.
Parliament underlines that Europeana should not just give access to public domain works, but should also include material that is still in copyright. Indeed, there is an urgent need - and that is my answer to Mrs Ţicău - to find workable solutions for bringing out-of-print works online, for dealing with the issue of orphan works (works for which it is impossible to locate the rights holders). Failing to do so bears the risk that Europe will lag behind within a few years from now, in particular, compared to the US.
At present, the Commission is carrying out an impact assessment on a possible legal solution for orphan works at European level and we are discussing what could be done, but if you do not mind, I will come back to that when we talk of the digital agenda, for that is one of the issues that we have to touch upon.
An enhanced version of Europeana will be launched later this year, and is expected to give, by then, access to more than 10 million digitised objects. The site will be further developed in the years thereafter. Parliament rightly points out that for the success of Europeana, it is a must to increase the awareness of the site both among cultural institutions, who could contribute their digitised content, and among the general public. Special attention should be given to younger people, rightly mentioned by you, an extremely important part of our population, who could be targeted through the schools.
The Commission is fully committed to continuing work on the development of Europeana and the policies related to it and that will be a key area of work in the European Digital Agenda. It is anyhow worthwhile to fight for it.
The debate is closed.
The vote will take place in two weeks' time, at the next part-session in Brussels.
Written statements (Rule 149)
Europeana, the European Digital Library, faces many challenges today. The success of this pan-European undertaking is far from being assured. Firstly, because until now, Europeana has contained, principally, works coming from just a few of the most active countries. Secondly, these are not contemporary works, which would attract the greatest interest, but older ones which are in the public domain. I would like to draw particular attention to one aspect of the Europeana project which, in my opinion, is of crucial significance for its success - financing. The process of extending digital collections is very expensive and will take many more years. Meanwhile, Europeana is only guaranteed financial resources up until 2013, as part of a project financed partly by the European Commission and Member States, and also by private sponsors. I think it is essential to ensure stable sources of finance as part of the new Financial Perspective for 2014-2020. European funds in the form of grants made to individual cultural institutions in Member States should encourage them to be more effective in the digitisation of collections. At the same time, compulsory digitisation targets should be introduced, which Member States would have to meet in a specified time. Only consistent realisation of a 'carrot and stick' approach will ensure that Europeana becomes an attractive portal of great interest to readers and researchers, and not a digital attic used for the sentimental storage of old junk.
Our intention is for Europeana to be a brand new project devoted to European cultural values and not an alternative to Google's book digitising project. Europeana, which is a library, museum and digital archive rolled into one, must promote a single European heritage, offer a credible source of information and enable Member States to add content in a formal, structured manner.
Europeana must not turn into a portal like Wikipedia where anyone can input text without it being verified beforehand. This practice obviously produces numerous mistakes in the content posted there. In this regard, we could create a special section on this site specifically where users can have discussions with each other, without offering them the chance to amend the cultural content posted on the site.
It is important for us to focus attention on the Europeana site's graphical presentation, on raising its profile and making it accessible at a time when its current design is not very user-friendly and may contribute to a loss of public interest. Based on the considerations mentioned, I support the motion for a resolution tabled by the Group of the European People's Party (Christian Democrats) as an alternative to the current option put forward in the report so that we can help create a valuable portal, which is relevant in terms of the information the public will find there.
Ladies and gentlemen, one of our fundamental duties nowadays as politicians and citizens is to preserve our European cultural heritage for future generations. Europeana is one of the leading projects in this area, helping to speed up the processes for digitising cultural heritage in each individual Member State. However, cultural and legal problems associated with the mass digitisation of books, including those currently held by European libraries, still remain to be overcome. Copyright and legislation governing it in Member States pose one of the biggest challenges Europeana faces. Competition with Google also spotlights numerous issues which will have to be resolved. In this respect, every possible resource needs to be found to support national libraries, museums and archives so that the Europeana project can become a true reflection of the wealth and diversity of Europe's cultural heritage. During the debates in the Committee on Culture and Education, I suggested that the European Parliament should have certain controls over the project, but I realise that, based on current rules, this is not possible. Nevertheless, I want the European Parliament, as the only EU institution whose members are directly elected, to be able one day to exercise its control over European initiatives. Thank you for your attention.